CONCURRING OPINION
Donlon, Judge:
I concur that foreign value is the proper basis for valuing the merchandise at bar, that the foreign values of the merchandise of appeal B61/21866 are the appraised values, and that the foreign values of the merchandise of cross-appeal R62/5795 and R62/9215 are as stipulated.
I would add to Judge Richardson’s opinion an observation as to the proofs of price in cross-appeals R62/5795 and R62/9215.
The single element of foreign value, as the basis of appraisement, which the trial judge found lacking in the proofs of record, was a uniform price to all. Judge Richardson rightly describes this as the main issue before us on review.
*782Discussing tlie various pricelists of record, the trial judge found that there was no one price at which electronic tubes, such as or similar to the tubes of the cross-appeals, could be purchased by all. Weighing the same evidence, Judge Richardson finds that there were such prices. I concur, for the reason that prices were stipulated.
Whether or not merchandise, either sucih or similar was or was not freely offered during the appropriate period of time, and in the usual wholesale quantities, and in the ordinary course of trade, are facts that were not stipulated. Plaintiffs rightly were put to their proofs as to those essentials of foreign value as the basis of appraisement. Prices, however, were stipulated. The parties agreed that the foreign values of the merchandise of the cross-appeals were stipulated prices, in each case “less 50%,” to which export packing costs were to be added.
The same uniform market value, or price, which measures the quantum of foreign value is also, at least as here stipulated, the uniform market value or price that is an essential element for finding the foreign value as the basis for appraisement.